DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following problems.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “6” has been used to designate both macro antennas and exterior antennas.  
In Figure 4, the examiner suggests the applicant to place the reference number 42 outside the tower 36 because it is difficult to see and find the reference number 42.  Also, while the reference numbers 43 and 44 for interface ports are pointing at the similar parts on the radio head 38, the reference number 43 is just pointing at the radio head 38.  So it does not looks like the reference number 42 is not pointing at an interface port.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "50" for the coaxial cable jumpers described in Paragraph [0035], lines 9-10.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “56” has been used to designate both network device enclosure, housing or wall (see Paragraph [0036]) and interface port
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “64” has been used to designate both threaded outer surface and electrical ground.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "50" for coaxial cable jumper described on Paragraph [0035], lines 9-10.  
Paragraph [0037], lines 6-7 describe, "the interface port 53 has a forward section 70 and a rearward section 72 of the coupler engager 62".  These reference numbers 7are shown in Figure 6.  First, it seems that "the coupler engager 62" should be -- the coupler engager 58 --.   Second, while the specification describe the reference number 70 to be the forward section of the interface port 53, Figure 6 shows the reference number 70 simply pointing at the middle portion of the coupler engager 58 and not the forward section of the interface port 53.  It is not clear which part of the interface port 53 is the forward section 70.  
Paragraph [0038] is referring to Figs. 5-8.  Lines 3-4 describe, "the signal carrier 62 can have a plurality of fingers 82".   While Figures 5-7 show the signal carrier 62 clearly, but do not show the reference number 82 for the plurality of fingers.  Only Figure 8 is showing the reference number 82, but Figure 8 does not clearly show the plurality of fingers 82.  Therefore, the examiner suggests the applicant to add the reference number 82 in Figures 5-7 also.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "60" and "64" have both been used to designate electrical ground
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "100" and "104" have both been used to designate the jacket.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "228" and "232" have both been used to designate interface surface.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "F" for a forward direction described on Paragraph [0039], line 4.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "R" for a rearward direction described on Paragraph [0043], line 9.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “108” has been used to designate both bare surface and outer conductor.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "68", "88", and "90" have both been used to designate the cable.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Specification
The disclosure is objected to because of the following informalities: 
The examiner advises the applicant to use the same terminology with the corresponding reference number consistently throughout the entire specification for clear understanding.  For example, coaxial cable is described as "coaxial cable 88", "cable 88", "coaxial cable 68", "cable 68", and "cable 90".  
In Paragraph [0026], line 3, the examiner suggests the applicant to change "the macro antennas 5 and 6" to -- the macro antennas 6 -- because Paragraph [0025], line 3 described the reference number 5 as "cellular tower" and not "macro antennas".  
Paragraph [0027], lines 10 and 14, the examiner suggests the applicant to change "the master unit 22" to -- the DAS master unit 22 -- because line 7 describes, "a DAS master unit 22".  
Paragraph [0027], line 13, the examiner suggests the applicant to change "the repeater 20" to --the RF repeater 20 --.
Paragraph [0030], line 6, "the base station equipment 30" should be -- the base station equipment 32
Paragraph [0034], line 3, the examiner suggests the applicant to change "a PC board" to -- a Printed Circuit (PC) board --.
Paragraph [0035], lines 7-8 describe, "The radio head 38 has interface ports 42, 43 and 44 and the macro antenna 40 has antenna ports 45 and 47."  However, line 10 describes, "radio head interface ports 44 and 45", which are not corresponding to the terminologies and the reference numbers described in lines 7-8.
Paragraph [0036], line 7 describes, "electrical ground 60", but line 8 describes, "electrical grounder 60".  
Paragraph [0037], line 7, it seems that "the coupler engager 62" should be -- the coupler engager 58 --.
Paragraph [0038], lines 6 and 7, the examiner suggests the applicant to change "the inner conductor 84" to -- the cable inner conductor 84 --.
Paragraph [0038], lines 9-10 describe, "the electrical ground 60", but lines 11-12 describe, "the ground 64".  It is not clear which terminology and the reference number are correct or incorrect.
In Paragraph [0040], it seems that "cable 90" in line 3 and "cable 68" in line 8 should be -- cable 88 --.
In Paragraph [0040], it seems that "the outer conductor 108" in lines 5, 7, and 9 should be -- the outer conductor 98 --.  
Paragraph [0044], line 5, the examiner suggests the applicant to change "the outer conductor end 120" to -- the end section 120 of the outer conductor 98 --.
While Paragraph [0045], line 3 describes, "the driver 116", but Paragraph [0046], line 7 describes, "the non-conductive driver 116
Paragraph [0050], lines 2-3, it seems that "the cable connector 88" should be either -- the cable 88 -- or -- the connector 68 --.
For the reference number "204", the examiner suggests the applicant to use same terminology "WP boot" consistently throughout the specification.
Paragraph [0053], line 2 describes, "the connector assembly 68" and line 7 describes, "the coaxial cable 88".  However, other parts of the specification describe the reference numbers 68 and 88 simply as "the connector 68" and "the cable 88", respectively. 
Paragraph [0056], line 4 describes, "the planar surface 236", but lines 5-6 and 8 describes, "the surface 236".  
Paragraph [0057], line 1 simply describes, "a lip 232", but line 9 describes, "the radial lip and mating interface rotrusion and notch 232, 228".  Therefore, it is not clear exactly what the reference number "232" represents, a lip, a radial lip, a mating interface rotrusion, or a notch.  In addition, Paragraph [0055], line 5 describes, "an inwardly projecting lip 232".  What is the reference number "232"?
Paragraph [0057], line 9, it seems that "mating interface rotrusion" should be -- mating interface protrusion --. 
Paragraph [0058], lines 2-3 describe, "resilient non-radial spokes 250", but lines 4-5 describe, "the spokes 250" and line 6 describes, "The non-radial resilient spokes 250".  
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 1, lines 4-5 recite, "a compliant protrusion", but it is not clear what this compliant protrusion is since the present specification does not clearly describe "a compliant protrusion".

Claim Objections
Claims 2-3, 10, 12, 14, 16, 19, and 20 are objected to because of the following informalities:  
Claim 2, line 1, the examiner suggests the applicant to change "claim 1 the interface surface" to -- claim 1 wherein the interface surface --.  
Claim 3, lines 2-3, it seems that "the prepared end of the coaxial cable connector" should be -- the prepared end of the coaxial cable -- because claim 1, line 2 recites, "a prepared end of a coaxial cable".  
Claim 4, lines 2-3 also recites, "the prepared end of the coaxial cable connector", which has the same problem as claim 3 stated above.
Claim 10, lines 2-3, "a coaxial cable" should be -- the coaxial cable -- because line 1 already recites, "a coaxial cable".  
Claim 12, line 1, the examiner suggests the applicant to change "the lip" to -- the radial lip -- because claim 10, line 6 recites, "a radial lip".  
Claim 14, line 1, the examiner suggests the applicant to change "the boot" to -- the compliant boot
Claim 16, line 1, the examiner suggests the applicant to change "the lip" to -- the radial lip -- because claim 15, line 6 recites, "a radial lip".  
Claim 19, line 1, the examiner suggests the applicant to change "the spokes" to -- the resilient spokes --.
Claim 20, line 3, the examiner suggests the applicant to change "the lip" to -- the radial lip --.  Also, it looks like claim 20 is finished with two periods instead of one period.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 1 recites, "A protection system for a coaxial cable connector, comprising".  However, because all the limitations in claims 1-9 do not recite any structural relationship to the coaxial cable connector, it is not clear how the protection system of the claimed invention can provide a protection to the coaxial cable connector.  
Claim 1, lines 4-5 recites, "a compliant protrusion".  However, because the specification does not clearly describe the compliant protrusion and it is difficult to an interface surface 228" and line 5 describes, "an inwardly projecting lip 232".  However, Paragraph [0057], line 1 describes, "a lip 232", line 5 describes, "the interface surface 232", line 9 describes, "the radial lip and mating interface rotrusion and notch 232, 228" and line 10 describes, "the notch or protrusion 228, 232".  
Claim 3 recites the limitation "the interface port" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 does not recite, "an interface port".  Also, where this interface port comes from because claim 3 suddenly introduced the interface port.  Lastly, claims 1 and 3 do not recite how this interface port is structurally related with the over-mold cap.  
Claim 5 recites the limitation "the interface port" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claims 1 and 2 do not recite, "an interface port".  
Claim 10 recites the limitation "the interface port" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 10, lines 8-10 recite, "a raised edge of the interface surface".  However, lines 3-4 recite, "the over-mold cap having a conical portion defining an interface surface and a raised edge".  It is not clear whether the raised edge of the interface surface is the same raised edge as the raised edge of the conical portion of the over-molded cap.  If these two raised edges are the same raised edge, is this raised edge a part of the conical portion or a 
Claim 16 recites the limitation "the interface port" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 15 does not recite, "an interface port".  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Haberek (US Patent Application Publication No. 2014/0220805 A1) in view of Antonini et al (US 10,027,053 B2).
Haberek discloses a protection system for a coaxial cable connector, comprising: (claim 1) an over-mold cap 70 disposed over a prepared end of a coaxial cable 10, the over-mold cap 70 defining an interface surface 75; and a compliant boot 80 circumscribing the over-mold cap 70 and having a compliant protrusion 85 configured to engage the interface surface 75, wherein the compliant protrusion 85 and interface surface 75 produce a mating interface; (claim 2) wherein claim 3) wherein the over-mold cap 70 comprises a first portion 76a and a second portion 76b, the first portion 76a circumscribing the prepared end of the coaxial cable 10 and the second portion 76b enveloping an end of the interface port 30.  
However, Haberek does not disclose the compliant protrusion 85 and the interface surface 75 providing tactile feedback to an assembler/technician that the compliant boot being properly seated against the over-mold cap.
On the other hand, Antonini discloses an electrical connector with a sealing boot 90 having an enlarged end 91 that provides a tactile pop by elastically recovers snapping back to its un-stretched state when of the boot 90 is placed in a properly installed position.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the protection system taught by Haberek such that it would provide tactile feedback to an assembler/technician as taught by Antonin in order for the assembler/technician to have assurance that the boot of the protection system being placed in a properly installed position.

Regarding claim 4, Haberek does not disclose the first portion 76a of the over-mold cap 70 comprises a material which, when exposed to heat, shrinks over the prepared end of the coaxial cable.
On the other hand, Antonini discloses a cap 42 disposed over a prepared end of a coaxial cable 50, wherein the cap 42 is a heat shrinkable tube.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the a protection system taught by Haberek such 

Regarding claim 7 reciting, "the compliant boot is formed from a material having a Shore A hardness of greater than about 7QA", although Haberek does not disclose the specific material as recited in claim 7, it is common knowledge that many different materials are known and exist for making compliant boot.  Therefore, the use of a material having a Shore A hardness of greater than about 7QA only deals with the use of preferred material.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Haberek and Antonini et al as applied to claims 1-4 and 7 above, and further in view of Abrahamsson et al (US 7,585,178 B1).
Claim 8 recites, "the compliant boot defines an inner sleeve and an outer sleeve connected by a plurality of resilient spokes" and claim 9 recites, "the resilient spokes are non-radial".  
While Haberek or Antonini does not disclose the compliant boot having an inner sleeve and an outer sleeve connected by a plurality of resilient spokes, Abrahamsson discloses an electrical connector comprising a connector body 30 and a jacket (a boot) 33 surrounding the connector body 30, wherein the jacket/boot 33 including an inner ring/sleeve 60 and an outer 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the compliant boot taught by Haberek or Antonini such that it would have an inner ring and an outer ring connected by a plurality of pins as taught by Abrahamsson because whether the compliant boot has one sleeve or two sleeves, the main function of the compliant boot, covering and protecting the electrical connector. 

Allowable Subject Matter
Claims 15 and 17-19 are allowed.
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 16 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: In combination with all the limitations recited in the independent claim, the prior art of record does not anticipate nor render obvious a weather protecting boot for use in combination with an over-mold cap of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093.  The examiner can normally be reached on Monday-Friday, 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831